Citation Nr: 0401296	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
low back injury.

2.  Entitlement to service connection for left leg disability 
secondary to low back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel




INTRODUCTION

The veteran had active duty service from May 1951 to April 
1953.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in October 2000, a 
statement of the case was issued in May 2002, and a 
substantive appeal was received in July 2002.  The Board 
therefore has appellate jurisdiction.  See generally 38 
U.S.C.A. § 7105 (West 2002). 


REMAND

Service medical records document a back injury in-service in 
August of 1951.  It also appears that the veteran had a VA 
examination in July 1974 that mentions another back injury 
that occurred in 1968 while he was employed with Northrop 
Industries.  He reported that he underwent surgery at 
Hawthorne Community Hospital.  In his February 2000 claim, 
the veteran reported that he was treated by a Milton Avol, 
M.D. in 1969-1970 at Hawthorn Memorial which was now known as 
Kennedy Hospital.  It does not appear that records from this 
treatment are of record.  

Under the circumstances of this case, the Board believes that 
a VA medical examination and opinion are necessary to 
determine if the veteran's current low back disorder is 
related to the inservice injury.  38 C.F.R. § 3.159(c)(4) 
(2003).  

Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all VCAA notice 
and assistance requirements.  The RO 
should (a) advise the veteran of the 
information and evidence not of record 
that is necessary to substantiate his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the veteran is expected to provide.  
See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  

2.  The RO should take appropriate action 
to request copies of all post-service 
medical records, to specifically include 
records associated with the reported 1968 
injury at Northrop Industries and 
treatment by Milton Avol, M.D. and at 
Kennedy Hospital, Hawthorne, California 
(formerly known as Hawthorne Memorial).  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the nature and etiology of the 
veteran's current back disorder and 
claimed left leg disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should 
be accomplished if medically feasible.  
All examination and special test findings 
should be clearly reported.  After 
examining the veteran and reviewing the 
claims file, to specifically include 
service medical records and post-service 
medical records, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the current 
back disability is related to his in-
service back injury as opposed to any 
post-service low back injury.  If so, the 
examiner should offer an opinion as to 
any relationship between such low back 
disorder and any present separate left 
leg disorder.  A detailed rationale 
should be furnished. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the benefit remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded and 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



